Citation Nr: 1339097	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-07 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the right hip.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the right ankle.

4.  Entitlement to an evaluation in excess of 30 percent disabling for postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis.

5.  Entitlement to a compensable initial evaluation for right ear hearing loss.

6.  Entitlement to service connection for left ear hearing loss.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left arm disability, to include as secondary to postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hand disability, to include as secondary to postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar laminectomy/discectomy, to include as secondary to postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis.

10.  Entitlement to an effective date prior to March 23, 2011, for the grant of service connection for degenerative arthritis of the right hip.

11.  Entitlement to an effective date prior to March 23, 2011, for the grant of service connection for degenerative arthritis of the right knee.

12.  Entitlement to an effective date prior to March 23, 2011, for the grant of service connection for degenerative arthritis of the right ankle.

13.  Entitlement to an initial evaluation in excess of 30 percent disabling for major depressive disorder associated with postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had one year and two months of active duty between July 1964 and January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in North Little Rock, Arkansas.

The issues of entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the right hip; entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the right knee; entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the right ankle; entitlement to an evaluation in excess of 30 percent disabling for postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis; entitlement to a compensable initial evaluation for right ear hearing loss; whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left arm disability, to include as secondary to postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis; whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hand disability, to include as secondary to postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis; and whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar laminectomy/discectomy, to include as secondary to postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis; and entitlement to an initial evaluation in excess of 30 percent disabling for major depressive disorder associated with postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to special monthly compensation based on housebound status was raised by the Veteran in a statement received in February 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has left ear hearing loss for VA compensation purposes which is related to service.

2.  On March 23, 2011, the Veteran filed a claim for service connection for degenerative arthritis of the right hip.

3.  On March 23, 2011, the Veteran filed a claim for service connection for degenerative arthritis of the right knee.

4.  A statement indicating the intent to seek benefits for a right ankle disability was received by VA on July 27, 2001.  The Veteran was subsequently granted service connection for degenerative arthritis of the right ankle effective March 23, 2011, the date of receipt of a subsequent claim for benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  An effective prior to March 23, 2011, for the grant of service connection for degenerative arthritis of the right hip, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2013).

3.  An effective prior to March 23, 2011, for the grant of service connection for degenerative arthritis of the right knee, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2013).

4.  The criteria for an effective date of July 27, 2001, and no earlier, for the grant of service connection for degenerative arthritis of the right ankle have been met; there is no legal entitlement to an effective date earlier than July 27, 2001.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In regard to the Veteran's claim of entitlement to service connection for left ear hearing loss, as the disposition herein reached is favorable to the appellant, the need to discuss further the VA's efforts to comply with its duties to notify and assist is obviated.

In regard to the Veteran's claims for earlier effective dates for the grant of service connection for degenerative arthritis of the right hip, degenerative arthritis of the right knee, and degenerative arthritis of the right ankle, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding earlier effective date claims, generally the evidence pertinent in such claim consists of what is already of record and identification of when it was received.  The Veteran was provided an opportunity to appear at a hearing, but he declined a hearing.  There is no indication of the existence of additional evidence that would serve to substantiate the earlier effective date claims.  Hence, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the effective date claims is required to comply with the duty to assist.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155, 159-60 (1993).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

As a preliminary matter, the Board notes that audiology testing was generally conducted under American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The Veteran's in service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that the tested performed prior to November 1, 1967, were performed pursuant to the ASA standards. 

The regulations which define hearing loss for VA purposes are based on decibel measurement recorded in ISO or ANSI units.  38 C.F.R. § 3.385.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.  Essentially, this means adding 10 decibels to the reported findings at 1000, 2000, and 2000 Hertz, 15 decibels at 500 Hertz, and 5 decibels at 4000 Hertz.

Service treatment records reveal four audiological examinations.  After conversion of the data from ASA to ISO (ANSI) for those dated prior to November 1, 1967, two of the examinations reveal hearing loss in the left ear.

In May 1991 the Veteran was afforded a VA medical examination.  Audiological examination revealed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
15
30
40

The examiner noted that the Veteran complained of bilateral hearing loss.  He related that he was in the infantry from 1964 to 1969.  He was exposed to a considerable amount of noise training with 106 recoilless rifles and automatic weapons.  He related that he had audiograms prior to his entry into the service at his employment at Minute Maid which revealed normal hearing prior to his entering service, and that after service he had audiograms at Minute Maid Corp. that revealed a significant hearing loss.  He was noted to not have audiograms during his tour of duty in the service.  The Veteran's family history was noted to be negative for hearing loss.  He had no history of otologic surgery, no history of otologic trauma or infection and no history of meningitis, encephalitis or toxin exposure.  He had purchased bilateral in the ear hearing aids that he wore at the time of the examination and he received some benefit from them.  He felt that he had considerable difficulty understanding most women's and children's voices and any of the higher pitched sounds.

Physical examination relevantly revealed bilateral fairly symmetrical sensorineural hearing loss beginning at 3,000 Hertz bilaterally, dropping to the 65 decibel level on the right side up to 8,000 Hertz and then dropping to the 80 to 75 decibel level on the left up through 8,000 Hertz.  There was no evidence of conductive hearing loss.  The pure tone averages were 41 on the right and 35 on the left at 4 frequencies with normal tympanograms and reflexes for his hearing loss.  SRT was 8 on the right, 2 on the left.  Discrimination scores were 96 percent on the right, HL of 50 and 94 percent on the left, HL of 55.  The examiner rendered the assessment that the Veteran "indeed does have a high frequency sensorineural hearing loss which is mostly likely noise induced in nature."

The Veteran was afforded a VA medical examination in October 2009.  The Veteran reported that he was exposed to noise in training including mortars, recoilless rifles and light weapons fire.  The Veteran was reported to have been exposed to occupational noise including through work in a canning factory on and off from 1962 to 1970, as a police/security guard, and as a construction worker.  He was noted to have been exposed to recreational noise with some intermittent use of chain saws and riding mowers without hearing protection.  

Upon audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
40
65
80

Speech recognition was 84 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss that was mild to severe.  The examiner rendered the opinion that the Veteran's left ear hearing loss is not caused by or a result of exposure to explosives and weapons fire during military training.  The rationale provided was that no disabling hearing loss was present for the left ear on the separation hearing examination in December 1968.  The conclusion was that the left ear hearing loss occurred some time between December 1968 and May 1991.  As the 1991 audiogram done at the VA revealed a substantial bilateral hearing loss.  The examiner noted that there was no way to determine what caused the loss without speculation.  

In a rating decision dated in February 2010 in which the Veteran was granted entitlement to service connection for right ear hearing loss, the Veteran's exposure to loud noise in service was conceded.

The Veteran was afforded a VA medical examination in January 2011.  The Veteran reported that he was exposed to loud noise in service as an infantryman.  He was exposed to small arms fire, machine guns, mortars, rifles, and heavy artillery without hearing protection.  It was noted that the Veteran reported that he dropped out of school at 16 to join the military and that he did not hold any jobs prior to entering the military.  However, the examiner noted that it was reported at the prior examination that the Veteran worked in a canning factory.  The Veteran reported that he served in civilian law enforcement after service and that he qualified with his weapon one time with hearing protection.  He denied intermittent construction work.  Recreational noise exposure was denied.  He denied that he had unprotected noise exposure involving chain saws and riding mowers as indicated in the prior examination.

Audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
40
60
80

Speech recognition was 90 percent on the left side.  The Veteran was diagnosed with sensorineural hearing loss that was normal to severe.  The examiner noted that the July 1964 enlistment hearing screening indicated abnormal auditory acuity bilaterally.  The separation hearing screening in March 1965 was noted to reveal abnormal auditory acuity bilaterally, there was no significant shift from the baseline screening.  Thereafter, an opinion was provided on the Veteran's tinnitus but not on the Veteran's left ear hearing loss. 

The Veteran was afforded a VA medical examination in January 2013.  Audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
40
50
75
85

Speech recognition was 92 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss.  The examiner answered yes to the question of "[i]f present, is the Veteran's hearing loss at least as likely as not (50% probability or greater) caused by or a result of an event in military service?"  However, thereafter, the examiner noted under the rationale that this determination was due to it already having been found to be service connected.  The examiner also stated that an opinion regarding the etiology of the Veteran's hearing loss could not be rendered without resort to speculation.

Service connection for left ear hearing loss is warranted.  The Veteran currently has left ear hearing loss pursuant to 38 C.F.R. § 3.385.  Service treatment records reveal that the Veteran had some amount of left ear hearing loss in service and the Veteran's exposure to loud noise in service has been conceded.  After examination in May 1991, the opinion was rendered that the Veteran's hearing loss was most likely related to noise exposure.  Subsequent examination in October 2009 indicates that the Veteran's left ear hearing loss arose after separation from service based upon the Veteran not having a hearing loss disability upon separation from service.  This examiner identified exposure to loud noise after service that the Veteran subsequently denied.  After examination in January 2011 no opinion was rendered regarding the etiology of the Veteran's left ear hearing loss.  After examination in January 2013, the examiner rendered the opinion that the Veteran's bilateral hearing loss was related to exposure to loud noise in service; however, the examiner indicated that this was because it had already been found to be service connected.  In addition, the examiner further noted that an opinion regarding the etiology of the Veteran's hearing loss could not be rendered without resort to speculation.  As exposure to loud noise in service has been conceded and service treatment records reveal left ear hearing loss in service, and as the evidence provided by the examiners is in equipoise regarding the etiology of the Veteran's left ear hearing loss, affording the Veteran the benefit of the doubt, service connection is granted.

III.  Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran argues that an earlier effective date is warranted for the grant of service connection for his arthritis of the right hip, arthritis of the right knee, and arthritis of the right ankle.

The Board notes that in a letter dated in July 2001 in which the Veteran expressed disagreement with an evaluation assigned for his right foot disability, the Veteran noted that "[t]he pain is starting to move up my foot and is [affecting] my ankle area now."  In a letter dated in November 2004 in which the Veteran expressed disagreement with an evaluation assigned for his right foot disability, the Veteran stated "I disagree with your evaluation on my right foot, toes, and ankle pain radiating up my right leg."  The Veteran also stated "I had back surgery and returned to work.  Since then my foot has continued to get worse including [a]rthritis that started in my toes and now is in my entire foot and ankle."  In a statement dated in September 2005, the Veteran reported that the pain in the right foot had moved to the right ankle.  In a statement dated in April 2007 the Veteran reported that the pain in his foot was moving up into his ankle.  The Board notes that these statements were made in the context of seeking a higher evaluation for the Veteran's foot disorder; however, they reveal an intent to seek benefits for a right ankle disability.

The Veteran's initial application for service connection for arthritis of the right hip and arthritis of the right knee was filed with VA on March 23, 2011.  

In the Veteran's Notice of Disagreement in October 2011 and in a statement submitted by the Veteran in October 2011 the Veteran appears to indicate that a response that his member of Congress received in regard to a request for information included an error.  The Veteran reported that the correct information was that his right foot gave way and not his left foot.  However, review of the claims file does not reveal a claim for arthritis of the right hip and/or, arthritis of the right knee until March 23, 2011.

Here, the RO granted service connection effective the date the Veteran's original claim of service connection for arthritis of the right hip and arthritis of the right knee was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection for arthritis of the right hip and/or arthritis of the right knee prior to March 23, 2011, VA is precluded, as a matter of law, from granting an effective date prior to March 23, 2011, for service connection for arthritis of the right hip and arthritis of the right knee.

Therefore, the claims for an earlier effective date for the grant of service connection for arthritis of the right hip and arthritis of the right knee must be denied because the RO has already assigned the earliest possible effective date provided by law.  

In regard to the Veteran's claim for an earlier effective date for the grant of service connection for arthritis of the right ankle, as noted above, a statement received on July 27, 2001, indicates an intent to seek benefits for a right ankle disability.  Review of the claims file does not reveal any earlier unadjudicated claim for benefits for a right ankle disability.  An August 2003 VA examination report reveals that the Veteran was diagnosed with mild arthritis of the ankles.  A claim of entitlement to service connection for a right ankle disability was not adjudicated until September 2011 when the claim was granted based on a July 2011 examination report that opined that the Veteran's arthritis of the right ankle is at least as likely as not related to the Veteran's service-connected right foot disability.  As the Veteran's July 27, 2001, claim remained unadjudicated, the Veteran had pain in the right ankle since at least July 2001, and as the medical evidence reveals that the Veteran has had mild arthritis of the right ankle since at least August 2003 that has been associated with the Veteran's service-connected right foot disability, an effective date of July 27, 2001, and no earlier, is granted for the grant of service connection for arthritis of the right ankle.


ORDER

Service connection for left ear hearing loss is granted.

Entitlement to an effective date prior to March 23, 2011, for the grant of service connection for degenerative arthritis of the right hip, is denied.

Entitlement to an effective date prior to March 23, 2011, for the grant of service connection for degenerative arthritis of the right knee, is denied.

An effective date of July 27, 2001, and no earlier, for the grant of service connection for degenerative arthritis of the right ankle is granted.


REMAND

The Veteran has submitted an Authorization and Consent to Release Information to the VA dated in April 2011 that indicates that the Veteran received treatment in January 2011 at the Poplar Bluff, Missouri, VA Medical Center for "ankle, foot, knee, and hip pain, falling from foot injury."

Review of the claims file reveals that VA treatment records dated subsequent to January 2010, with the exception of a single psychiatric treatment note dated in July 2011 from the Sikeston CBOC, have not been obtained and associated with the claims file.  

The Veteran was most recently afforded a VA medical examination in regard to his degenerative arthritis of the right hip, degenerative arthritis of the right knee, degenerative arthritis of the right ankle, and postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis, in July 2011.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  As this remand seeks to obtain additional VA treatment records, the Veteran must be afforded and opportunity to undergo contemporaneous VA examinations to assess the current nature, extent, and severity of these disabilities after the VA treatment records are associated with the claims file.  

As a result of the Board's decision to grant service connection for left ear hearing loss, the yet to be assigned initial evaluation and effective date for this disability will impact on the Veteran's claim for an increased rating for right ear hearing loss.  The Board cannot adjudicate that issue until the initial evaluation and effective date are assigned for the Veteran's left ear hearing loss.  These issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In a February 2013 rating action the RO granted entitlement to service connection for major depressive disorder associated with postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis, and assigned an initial evaluation of 30 percent disabling.  Subsequently, in a statement received in February 2013 the Veteran expressed disagreement with this decision.  Under the circumstances, the Board is obliged to remand this issue to the RO for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to his claim of entitlement to an initial evaluation in excess of 30 percent disabling for major depressive disorder associated with postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis, to include notification of the need to timely file a Substantive Appeal to perfect his appeal.  Allow the appellant the requisite period of time for a response.

2.  Effectuate the grant of service connection for left ear hearing loss. 

3.  Attempt to obtain all VA medical records pertaining to the Veteran dated subsequent to January 2010, including records from the VA facilities in (a) Poplar Bluff, Missouri and (b) Sikeston, Missouri.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.  All attempts to obtain treatment records must be noted in the claims file.

4.  Thereafter, the Veteran should be afforded appropriate VA examination(s) to determine the nature, extent and severity of his degenerative arthritis of the right hip, degenerative arthritis of the right knee, degenerative arthritis of the right ankle, and postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis, disabilities.  The claims folder should be made available to and reviewed by the examiner(s).  All indicated tests must be performed.  The examiner(s) should fully describe the functional effects of the Veteran's disabilities.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

5.  Thereafter, readjudicate the Veteran's claims for higher evaluations for his degenerative arthritis of the right hip, degenerative arthritis of the right knee, degenerative arthritis of the right ankle, right foot disability, and hearing loss; and readjudicate his applications to reopen claims for service connection for a left arm disability, left hand disability, and lumbar laminectomy/discectomy.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


